Response to Remark
In the present case it is alleged that rational statement provided by skilled in the art combining reference is not support the legal conclusion of obviousness based on KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385, 1396 (2007) since there is nothing in Ankney that explains  “desire” to provide a detailed structure realization.” 
	However, it is noted that applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, applicant’s remark discussed there is no motivation/desire to due to Ankeny does not shows desired structure realization does not particularly comprehensive.  
It is noted that the rational may be in a reference, or reasoned from common knowledge in the art, scientific principles, art recognized equivalents, or legal precedent but not only based on KSR where KSR is merely one determination tool as a subset of the determination but not as a whole comprehensively. Please also see MPEP 2144.  
“The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).”
It is also further noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this instant case, the detailed translator structure of Mindell indeed suggest the skill in the art as the teaching for incorporate into Ankney for Mindell indeed shows the translator structure in detail in Figure 3 for transponder 42.

Further, applicant discussed the system of Ankney requires at least two RFID tags and since the system of Ankney requires at least two RFID tags for a reader, if a person of ordinary skill in the art made the modification suggested, this would double the increase of the components as both tags would be modified to include additional components. Thus, the proposed modification would result in adding additional weight to the aircraft;
However, it is noted that applicant remark regarding additional RFID tags along with additional weight to the aircraft are deemed to be latent property or additional advantage.  In this instant case, additional RFID of Ankney does not provide only additional weight but also provides additional transmission communication security.  For instance, aircraft redundancy system are commonly implemented and well known in the art for security purpose.
Please also see MPEP 2145 II. Arguing additional advantage/latent properties. Prima facie obviousness is not rebutted by merely recognizing additional advantage/latent properties present but not recognized in the prior art.      “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979); 
In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
In addition, applicant’s attention is directed MPEP 2144.04 VI.B. Duplication of Parts, where states  “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)… the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”
	Further, applicant’s attention is directed to MPEP 2143 for examples of basic requirements of prima facie case of obviousness, KSR, I. Exemplary Rationales (B) Simple substitution of one known element to another to obtain predictable results where the known element, transponder of Mindell, would yield predictable result of the signal transmission as exhibited by Mindell on Figure 3 for transponder 42 operation demonstrated, substituting the RF reader/transponder of Ankney, as another element similar yielding predictable result since both Ankney and Mindell both directs into the same field of endeavor implementing known technique for aircraft signal transmission with similar device as transponder.    

/Ian Jen/Primary Examiner, Art Unit 3664